In a matrimonial action in which the parties were divorced by judgment dated April 26, 1989, the former wife appeals from an order of the Supreme Court, Suffolk County (Cannavo, J.) dated April 5, 1994, which denied her motion to amend the parties’ qualified domestic relations order.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the former wife’s mo*695tion to modify the qualified domestic relations order (see, 26 USC 414 [p]; 29 USC 1056 [d]) that was included in the parties’ agreement dated March 23, 1989. The proposed modification would have substantively changed a provision of the order by eliminating the conditions under which an increase in the former husband’s pension benefits would entitle the former wife to a recalculation of her share of those benefits (see, Christian v Christian, 42 NY2d 63, 71-72). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.